                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     Aganz@ganzhauf.com
                             MARJORIE L. HAUF, ESQ.
                       3     Nevada Bar No. 8111
                             Mhauf@ganzhauf.com
                       4     MELANIE L. THOMAS, ESQ.
                             Nevada Bar No. 12576
                       5     Mthomas@ganzhauf.com
                             GANZ & HAUF
                       6     8950 W. Tropicana Ave., Suite 1
                             Las Vegas, Nevada 89147
                       7     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       8     Attorneys for Plaintiffs
                                                                      -o0o-
                       9
                                                        UNITED STATES DISTRICT COURT
                     10

                     11                                        DISTRICT OF NEVADA

                     12 SUSAN HOY as Special Administrator of the
                        ESTATE OF A.D.J., a male minor (November            CASE NO.: 2:18-cv-01403-RFB-GWF
                     13 17, 2003 - April 25, 2017), and SUSAN HOY as
                        Guardian Ad Litem of A.B.J., a female minor,
                     14 (December 21, 2005), DIJONAY THOMAS,
                        individually and as heir to A.D.J.,
                     15
                                                Plaintiffs,
                     16 v.

                     17 PAUL D. JONES, individually; CAROLE
                        FALCONE, individually and in her official
                     18 capacity; PAULA HAMMACK, individually and           STIPULATION AND ORDER TO
                        in her official capacity; COUNTY OF CLARK, a        EXTEND TIME TO FILE RESPONSE
                     19 political subdivision of the State of Nevada;       TO DEFENDANTS COUNTY OF
                        DOES        I-X,     individuals;    and     ROE    CLARK, CAROLE FALCONE AND
                     20 CORPORATIONS             I-X;     DOE     CLARK
                                                                            PAULA HAMMACK’S MOTION FOR
                        COUNTY DEPARTMENT OF FAMILY
                                                                            SUMMARY JUDMENT
                     21 SERVICES            EMPLOYEES            XI-XXX;
                        individually and in their official capacities;
                     22 BOULDER II DE, LLC, a Delaware Limited              (FIRST REQUEST)
                        Liability Company dba SIEGEL SUITES
                     23 BOULDER 2; THE SIEGEL GROUP
                        NEVADA, INC., A Domestic Corporation, dba
                     24 THE SIEGEL GROUP; BOULDER II LV
                        HOLDINGS, LLC, A Nevada Limited Liability
                     25 Company; DOE EMPLOYEE SIEGEL SUITES
                        I-X,
                     26
                                                 Defendants.
                     27
                                 COMES NOW SUSAN HOY as Special            Administrator of the ESTATE OF A.D.J., a male
                     28
                             minor 17, 2003 - April 25, 2017), and SUSAN HOY as Guardian Ad Litem of A.B.J., a female
8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                             Page 1
       Fax: (702) 598-3626
                       1     minor, (December 21, 2005), DIJONAY THOMAS, individually and as heir to A.D.J. and C

                       2     CAROLE FALCONE, individually and in her official capacity; PAULA HAMMACK, individually
                       3
                             and in her official capacity; COUNTY OF CLARK, a political subdivision of the State of Nevada;
                       4
                             by and through their respective counsel of record and hereby stipulate to extend the time for
                       5
                             Plaintiffs to file their response to Defendants, County of Clark, Carole Falcone and Paula
                       6
                             Hammack’s Motion for Summary Judgment (ECF No.: 41.)
                       7

                       8            Plaintiffs’ response is currently due on August 23, 2019. Plaintiffs’ counsel was in a motor

                       9     vehicle crash on August 20, 2019. Therefore, Plaintiffs have good cause to request an extension of
                     10      time until Friday, August 30, 2019, seven (7) days after the response would otherwise be due.
                     11
                                    Defendants’ Reply to Plaintiffs’ response will be due on 9/20/19.
                     12
                                    …
                     13
                                    …
                     14

                     15             …

                     16             …

                     17             …
                     18             …
                     19
                                    …
                     20
                                    …
                     21
                                    …
                     22

                     23             …

                     24             …

                     25             …
                     26
                                    …
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2
       Fax: (702) 598-3626
                       1            This is Plaintiffs’ first request for an extension and this stipulation is submitted in good faith

                       2     without the purpose of undue delay.
                       3
                             Dated this 22nd day of August 2019.              Dated this 22nd day of August 2019.
                       4

                       5     GANZ & HAUF                                      OLSON, CANNON, GORMLEY,
                                                                              ANGULO & STOBERSKI
                       6
                             /s/ Marjorie Hauf, Esq.                          /s/ Felicia Galati, Esq.
                       7     ________________________                         ____________________________
                             MARJORIE HAUF ESQ.                               FELICIA GALATI, ESQ.
                       8
                             Nevada Bar No. 8111                              Nevada Bar No. 7341
                       9     MELANIE L. THOMAS, ESQ.                          9950 w. Cheyenne Ave.
                             Nevada Bar No. 12576                             Las Vegas, NV 89129
                     10      8950 W. Tropicana Ave. #1                        Attorney for Defendants
                             Las Vegas, NV 89147
                     11      Attorney for Plaintiffs
                     12
                                    IT IS SO ORDERED.
                     13
                                                            August
                     14             Dated this 23
                                               ___ day of _____________, 2019.

                     15

                     16                                                            _______________________________
                                                                                   UNITED STATES MAGISTRATE JUDGE
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 3
       Fax: (702) 598-3626
